287 S.W.3d 719 (2009)
Lucas ROBERTSON, Movant-Appellant,
v.
STATE of Missouri, Respondent.
No. SD 29166.
Missouri Court of Appeals, Southern District, Division Two.
July 8, 2009.
Emmett D. Queener, Columbia, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, for respondent.
JOHN E. PARRISH, Judge.
Lucas Robertson (movant) was convicted, following pleas of guilty, of two counts of burglary in the second degree, § 569.170, RSMo 2000, and two counts of stealing, § 570.030, RSMo Supp.2002. Following incarceration, movant filed a motion for post-conviction relief as permitted by Rule 24.035. Counsel was appointed and an amended motion filed.
An evidentiary hearing was held, after which the motion court took the case under advisement. The motion court thereafter undertook to dispose of the case by docket entry. The docket entry that appears in the legal file states:
MOTION TAKEN FROM ADVISEMENT FROM ADVISEMENT [sic]. THE COURT GRANTS [MOVANT] CREDIT FOR ALL JAIL TIME AWAITING DISPOSITION OF CASE. ALL OTHER RELIEF IS DENIED. COPY TO COUNSEL.
Movant appeals asserting in Point I that "[t]he motion court clearly erred in denying [movant's] Rule 24.035 motion without entering specific findings of fact and conclusions of law on the claims . . . in that the docket entry denying [movant's] claims is not sufficient to enable meaningful appellate review of [movant's] motion." Movant asserts a second point on appeal "as an alternative to Point I" that undertakes to claim error based on the merits of the grounds for relief asserted in movant's amended Rule 24.035 motion. Point I is *720 determinative. The case is reversed and remanded with directions.
Rule 24.035(j), as applicable here, provides, "The court shall issue findings of fact and conclusions of law on all issues presented, whether or not a hearing is held." As the Eastern District of this court explained in Mitchell v. State, 192 S.W.3d 507, 509 (Mo.App.2006), a motion court is "required" to issue findings of fact and conclusions of law. (Emphasis added.) "The findings of fact and conclusions of law must be sufficiently specific to allow meaningful appellate review." Id. Here, as in Mitchell, "[b]y failing to provide any findings of fact or conclusions of law, the motion court left nothing for a meaningful appellate review." Id. at 510. "[I]f we were to furnish findings of fact and conclusions of law, we would be engaging in de novo review which is not permitted under Rule 24.035(k)." Id. Point I is granted. Point II is, therefore, moot. The motion court's order is reversed. The case is remanded for further proceedings consistent with this opinion and Rule 24.035(j).
BURRELL, P.J., and RAHMEYER, J., concur.